Title: From John Adams to François Adriaan Van der Kemp, 5 July 1814
From: Adams, John
To: Van der Kemp, François Adriaan



Dear Sir
Quincy July 5. 1814

Bad health ever Since last Christmas! the last month worse than ever! Head loaded, Eyes almost blind! horrid Chh Yard Cough! high fever! feet almost Stumbling on the dark mountains! rapidly advancing towards the Valley of Jehoshaphat! No Veal Cutlet, no Old Hock, no old or young Madeira, no meat, no Spirit: nothing, but Indian Porridge, Water gruel and mutton broth, lemonade, five and twenty Segars, much Sleep, a little mercury and a quarter of a pound of Bark, with Some Aid from your Letter of June 19th has Saved me. Left however, as weak as water. Incapable of the least research. I cannot look up, the Draper. Woods halphpence were a debasement of the national Coin; the public Standard of Commerce. Swift, I Suppose, compares it to the Paper Currency of New England which was a ten times greater debasement of the honest Standard of trade and business.
The man who attacks, my Defence, is the Honourable John Taylor of Hazel Wood, Port Royal, Caroline County, Virginia. He has not contradicted any facts; indeed it is difficult, to discover his Ideas, his principles or his System. He is not Scurrilous, like all others who have written, at, about, or upon me, and my poor Scribles. As this honble. Gentleman was a Senator of the U.S. when I was Vice President, I have had the honour to be addressed by him, from day to day, for years together in Orations, as voluble, as logical and as luminous, as this Book and as another Work of his upon Agriculture and Politicks entitled Arator. If I could persuade, the litterary and Scientific World to read this great production, my “Childish Vanity” would be gratified by it, more than by Boissy D’Anglas’s explicit adoption of my defence, as a Model; more than by Louis the 18th’s Adoption of it for a constitution for France; nay more than by another Fact, which I know to be true, though the World knows nothing of it. When David Hartley returned from Paris to London in 1783, after the Signature of the definitive Treaty of Peace with the United States, he went home full of Ideas and hopes of a great revolution approaching in France in favour of Liberty and the Rights of Mankind.  Hartley introduced me, to Fox and Burke, who were his Patrons, to whom he was an humble Friend and great Admirer, especially Burke, of whom he was the most perfect Idolater I ever knew. Burke, Fox and Hartley, with all others of their Party were warm Enthusiasts for the French Revolution from 1783 to 1786. When the first Volume of my Defence, was printed in 1786, I gave an elegant Copy of it to Hartley, and the other two Volumes as they came out. Hartley lent them to Burke; and they gave him, his first Suspicions and diffidence in the French Revolution. They produced an entire Change in his Views and Sentiments; for the Organisation of a free Government was a Subject at that time as little Studied by Burke Fox, Hartly, Price and Jebb as by Turgot, Rochefaucault Condorcet or Franklin. After reading those Volumes, a Gentleman in company with Burke, Speaking of General Washington Said He was “the greatest Man in the World” Burke answered him “I thought So too, till I knew John Adams.”
You may easily Suppose that my “Childish Vanity” is gratified with Some of these Facts. But I declare to you, it would be more delighted with Taylors Book, (for Littera Scripta manet), provided I could get it read: but I am convinced that no Man, Woman or Child, ever did, or ever will read it.
The termination of the French Revolution of Thirty years duration is the best of all Commentaries on my Defence and Discourses on Davila.

John Adams